Citation Nr: 1600228	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-36 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for suborbital neuralgia (face condition). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1988 to April 1992. 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Des Moines, Iowa, which denied the Veteran's claim for an increased rating for her service-connected face condition. Jurisdiction of this claim was subsequently transferred to the RO in Milwaukee, Wisconsin. 

By way of procedural history, the Board notes that this claim has been remanded by the Board previously for development, to include affording the Veteran an examination and a hearing. On both occasions the Veteran has failed to appear. As such, the Board finds that RO has substantially accomplished those directives of those past remands, the claim is properly before the Board for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claim for an increased rating for the Veteran's service-connected face condition requires further development before being decided.  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate this claim and to afford her every possible consideration.

The Veteran was afforded a VA Compensation and Pension (C&P) examination for her claim for increased rating in October 2008, more than seven years ago. The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). In this case, however, further allegations of a progressively worsening condition have been set forth by the Veteran's representative since her last examination. See Informal Hearing Presentation, December 2015. 

The Board notes that, where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993). As noted above, not only is this last examination too remote, but the examination may no longer reflect the Veteran's current level of disability regarding her claimed condition. Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of an increased rating for her face condition. See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board acknowledges that the Veteran was scheduled for an examination in February 2015, per the directive of the Board's last remand. However, the Veteran failed to appear at that examination, and the RO issued another supplemental statement of the case (SSOC) denying the Veteran's claim for an increased rating. Thereafter, the VA was notified by the Veteran's representative that she had failed to appear at the scheduled examination due to attending an out-of-town funeral, and that she wishes to attend such an examination, as her condition may have worsened since her last examination in 2008.  

The Board notes that, generally, failure to appear at a schedule hearing without providing good cause would result in adjudication without an examination. Here, the VA attempted to contact the Veteran in February 2015, after she failed to show at her last schedule examination; no response was received from the Veteran, or her representative, until after the claim was further denied in a supplemental statement of the case in February 2015, and sent back before the Board. However, in light of the fact that the Veteran was out-of-town for a funeral, which the Board finds as good cause, strict adherence to those terms would function counter to the VA's underlying mission of serving our veterans. As such, in the spirit of providing deference to our veterans, the Board finds that the Veteran should be afforded an additional, and final, opportunity to be examined for her claimed condition, namely her service-connect face condition. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for her service-connected face condition that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, arrange for the Veteran to be examined by an appropriate VA examiner. With regards to the Veteran's service-connected face condition, the examiner is requested to ascertain the current nature and severity of the Veteran's condition, to include a current diagnosis. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim regarding increased rating for her claimed condition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




